DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 3, as to the point that Wang does not teach a drying step and the drying step of Wang is well over the claimed temperature range, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3,5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 105331332 A; Machine translation; herein after CN-332) in view of JP 2009-279720A; herein after JP-720, provided with IDS dated 11/23/2021).

CN-332 discloses a process of preparing a cerium based polishing particles by adding cerium nitrate and an alkaline substance, wherein the alkaline substance is aqueous ammonia, hexamethylenetetramine, urea or urea amine; and which is useful for polishing optical quartz glass (see the abstract page; summary of the invention section at page 2).
80 degree C (see the Embodiments 1 and 2 at page 3) and aforesaid teaching touches the claimed range of 80 to 210 degree C.
CN-332 fails to teach the particles have a compression breaking strength of 30 MPa or more.
However, in the same field of endeavor, JP-720 discloses a method of making a polishing particles, a ceria sol A is obtained as follows: ceric ammonium nitrate and pure water were mixed and neutralized with ammonium water, after the obtained gel was washed with pure water, H202 was added to the washed gel and heated at 80°C for 1 hour, and a silicic acid solution was added and heated at 180°C for 18 hours, to obtain a sol of a ceria; and ceria sol B which is a sol of a ceria obtained as follows: the ceria sol A was treated at 200°C for 18 hours, and further treated at 180°C for 18 hours, and then concentrated to obtain a sol of a ceria. JP-720 further discloses that the particle breaking strengths of polishing particles in a particle dispersion for polishing, which are obtained by mixing either the ceria sol A or the ceria sol B into a silica sol, are 31 kgf/mm2 (=304 MPa) and 20 kgf/mm2 (=196 MPa), respectively (paragraph [0077], Example 8, Comparative Example 5, Tables 1 to 2) (see also [0023].[0056] of the Machine translation); aforesaid teaching overlaps the claimed range of the compression breaking strength as well as the heat-drying temperature range and overlapping ranges are prima facie obvious, MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ JP-720’s teaching of preparation of the particles with the disclosed compression breaking strength into CN-332’s 
With regards to claim 9, JP-720 discloses that the measuring fracture strength (resemble as the claimed compression breaking strength) of the particles by using a microcompression tester (see [0063] of the Translation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713